DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10892920 and 11323297. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims anticipated the claimed invention as shown below.

Instant application
Patent 10892920
Patent 11323297
1. A PAM-N receiving device, comprising: a receiver interface circuit to receive a PAM-N signal from a PAM-N transmitting device via a communication channel, wherein N is greater than 2 and the PAM-N signal has N signal levels for N symbols; a decision feedback equalizer (DFE) adaption engine to generate a plurality of tap weights where each tap weight is an estimation of intersymbol interference (ISI) corresponding to the tap weight; a circuit to generate distortion information indicative of a level of distortion corresponding to inequalities in voltage differences between the N signal levels based on a combination of the PAM-N signal and the plurality of tap weights; and a driver circuit to transmit the distortion information indicative of the level of the distortion to the PAM-N transmitting device.
1. A multi-level pulse amplitude modulation (PAM) PAM-N receiving device, comprising: a receiver interface circuit to receive a PAM-N signal from a PAM-N transmitting device via a communication channel, wherein N is greater than 2 and the PAM-N signal has N signal levels for N symbols; a circuit to generate distortion information indicative of a level of distortion corresponding to inequalities in voltage differences between the N signal levels; and a driver circuit to transmit the distortion information indicative of the level of the distortion to the PAM-N transmitting device.

2. The PAM-N receiving device of claim 1, further comprising: a decision feedback equalizer, wherein the distortion information is generated by: determining a first threshold error level used to generate error information for adaptation of tap weights of the decision feedback equalizer when targeting a first symbol of the N symbols, and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.
1. A multi-level pulse amplitude modulation (PAM) PAM-N receiving device, comprising: a circuit to generate distortion information indicative of a level of non-linear distortion between N signal levels included in a PAM-N signal where N is greater than 2; and a driver circuit to transmit the distortion information indicative of the level of the non-linear distortion to a PAM-N transmitting device, wherein the PAM-N transmitting device adjusts one or more drive strength parameters based on the distortion information.

2. The PAM-N receiving device of claim 1, further comprising: a decision feedback equalizer, wherein the distortion information is generated by: determining a first threshold error level used to generate error information for adaptation of tap weights of the decision feedback equalizer when targeting a first symbol of N symbols represented by the N signal levels, and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.
10. A multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, comprising: a receiver interface circuit to receive distortion information from a PAM-N receiving device, the distortion information indicative of a level of non-linear distortion between N signal levels included in a first PAM-N signal where N is greater than 2 and is based on a combination of the PAM-N signal and a plurality of tap weights where each tap weight is an estimation of intersymbol interference (ISI) corresponding to the tap weight; and a driver control circuit to adjust one or more drive strength parameters of the driver circuit based on the distortion information; a driver circuit to transmit a second PAM-N signal via a communication channel to the PAM-N receiving device according to the adjusted one or more drive strength parameters.
8. A multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, comprising: a driver circuit to transmit a PAM-N signal via a communication channel to a PAM-N receiving device, wherein N is greater than 2, and the PAM-N signal has N signal levels for N symbols; a receiver interface circuit to receive distortion information indicative of a level of distortion corresponding to inequalities in voltage differences between the N signal levels at the PAM-N receiving device; and a driver control circuit to adjust one or more drive strength parameters of the driver circuit based on the distortion information.

Claim 8 discloses the claimed invention except a plurality of tap weights where each tap weight is an estimation of intersymbol interference (ISI) corresponding to the tap weight.  It would have been obvious to combine claim 2 to achieve the same expected result for the equalizer.

2. The PAM-N receiving device of claim 1, further comprising: a decision feedback equalizer, wherein the distortion information is generated by: determining a first threshold error level used to generate error information for adaptation of tap weights of the decision feedback equalizer when targeting a first symbol of the N symbols, and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.
8. A multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, comprising: a receiver interface circuit to receive distortion information from a PAM-N receiving device, the distortion information indicative of a level of non-linear distortion between N signal levels included in a first PAM-N signal where N is greater than 2; and a driver control circuit to adjust one or more drive strength parameters of the driver circuit based on the distortion information; a driver circuit to transmit a second PAM-N signal via a communication channel to the PAM-N receiving device according to the adjusted one or more drive strength parameters.

Claim 8 discloses the claimed invention except a plurality of tap weights where each tap weight is an estimation of intersymbol interference (ISI) corresponding to the tap weight.  It would have been obvious to combine claim 2 to achieve the same expected result for the equalizer.

2. The PAM-N receiving device of claim 1, further comprising: a decision feedback equalizer, wherein the distortion information is generated by: determining a first threshold error level used to generate error information for adaptation of tap weights of the decision feedback equalizer when targeting a first symbol of N symbols represented by the N signal levels, and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.
11. The PAM-N transmitting device of claim 10, wherein the driver circuit generates the PAM-N signal using a predetermined pattern.
9. The PAM-N transmitting device of claim 8, wherein: the driver circuit generates the PAM-N signal using a predetermined pattern.
9. The PAM-N transmitting device of claim 8, wherein the driver circuit generates the PAM-N signal using a predetermined pattern.
12. The PAM-N transmitting device of claim 10, wherein the driver circuit generates the PAM-N signal using a pseudorandom or scrambled pattern.
10. The PAM-N transmitting device of claim 8, wherein: the driver circuit generates the PAM-N signal using a pseudorandom or scrambled pattern.
10. The PAM-N transmitting device of claim 8, wherein the driver circuit generates the PAM-N signal using a pseudorandom or scrambled pattern.
13. The PAM-N transmitting device of claim 10, wherein the driver circuit includes: a first driver corresponding to a first symbol bit; and a second driver corresponding to a second symbol bit, wherein the driver control circuit adjusts the one or more drive strength parameters based on the distortion information such that a ratio of a first drive strength of the first driver to a second drive strength of the second driver is adjusted.
11. The PAM-N transmitting device of claim 8, wherein the driver circuit includes: a first driver corresponding to a first symbol bit; and a second driver corresponding to a second symbol bit, wherein the driver control circuit adjusts the one or more drive strength parameters based on the distortion information such that a ratio of a first drive strength of the first driver to a second drive strength of the second driver is adjusted.
11. The PAM-N transmitting device of claim 8, wherein the driver circuit includes: a first driver corresponding to a first symbol bit; and a second driver corresponding to a second symbol bit, wherein the driver control circuit adjusts the one or more drive strength parameters based on the distortion information such that a ratio of a first drive strength of the first driver to a second drive strength of the second driver is adjusted.
14. The PAM-N transmitting device of claim 10, wherein the driver control circuit adjusts the one or more drive strength parameters to reduce inequalities in voltage differences included in the non-linear distortion.
12. The PAM-N transmitting device of claim 8, wherein the driver control circuit adjusts the one or more drive strength parameters to minimize the inequalities in the voltage differences.
12. The PAM-N transmitting device of claim 8, wherein the driver control circuit adjusts the one or more drive strength parameters to minimize inequalities in voltage differences included in the non-linear distortion.
15. The PAM-N transmitting device of claim 10, wherein the driver control circuit adjusts the one or more drive strength parameters to match a peak power constraint of the driver circuit.
13. The PAM-N transmitting device of claim 8, wherein the driver control circuit adjusts the one or more drive strength parameters to match a peak power constraint of the driver circuit.
13. The PAM-N transmitting device of claim 8, wherein the driver control circuit adjusts the one or more drive strength parameters to match a peak power constraint of the driver circuit.
16. A method, comprising: transmitting, by a driver circuit of a multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, a PAM-N signal via a communication channel, wherein N is greater than 2, and the PAM-N signal has N signal levels; receiving, by a PAM-N receiving device, the PAM-N signal; generating, by the PAM-N receiving device, a plurality of tap weights where each tap weight is an estimation of intersymbol interference (ISI) corresponding to the tap weight; generating, by the PAM-N receiving device, distortion information indicative of a level of non-linear distortion between the N signal levels based on a combination of the PAM-N signal and the plurality of tap weights; transmitting, by the PAM-N receiving device to the PAM-N transmitting device, the distortion information indicative of the level of the non-linear distortion; receiving, by the PAM-N transmitting device, the distortion information; and adjusting, by the PAM-N transmitting device, one or more drive strength parameters of the driver circuit of the PAM-N transmitting device based on the distortion information.
14. A method, comprising: transmitting, by a driver circuit of a multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, a PAM-N signal via a communication channel, wherein N is greater than 2, and the PAM-N signal has N signal levels corresponding to N symbols; receiving, by a PAM-N receiving device, the PAM-N signal; generating, by the PAM-N receiving device, distortion information indicative of a level of distortion corresponding to inequalities in voltage differences between the N signal levels; transmitting, by the PAM-N receiving device to the PAM-N transmitting device, the distortion information indicative of the level of the distortion; receiving, by the PAM-N transmitting device, the distortion information; and adjusting, by the PAM-N transmitting device, one or more drive strength parameters of the driver circuit of the PAM-N transmitting device based on the distortion information.

15. The method of claim 14, wherein the generating of the distortion information comprises: determining a first threshold error level used to generate error information for adaptation of tap weights of a decision feedback equalizer when targeting a first symbol of the N symbols; and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.
14. A method, comprising: transmitting, by a driver circuit of a multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, a PAM-N signal via a communication channel, wherein N is greater than 2, and the PAM-N signal has N signal levels; receiving, by a PAM-N receiving device, the PAM-N signal; generating, by the PAM-N receiving device, distortion information indicative of a level of non-linear distortion between the N signal levels; transmitting, by the PAM-N receiving device to the PAM-N transmitting device, the distortion information indicative of the level of the non-linear distortion; receiving, by the PAM-N transmitting device, the distortion information; and adjusting, by the PAM-N transmitting device, one or more drive strength parameters of the driver circuit of the PAM-N transmitting device based on the distortion information.

15. The method of claim 14, wherein the generating of the distortion information comprises: determining a first threshold error level used to generate error information for adaptation of tap weights of a decision feedback equalizer when targeting a first symbol of N symbols represented by the N signal levels; and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.


Allowable Subject Matter
Claims 2-9, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631